Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Hasselbeck on 05/24/21.

The application has been amended as follows: 

1. (Currently Amended) A multi-modal multi-media filtration system, the system comprising:
	a base being configured to attach to an air intake of a vehicle;
	a cap;
	a filter media assembly being provided between the base and the cap, the filter media assembly being configured to attach to the base at a first end and to the cap at a second end, the filter media assembly having an annular cross-section, the filter media assembly further comprising:
		a first filter media extending along a first annular segment about a circumferential portion of the filter media assembly,
			the first filter media having a flow resistance corresponding to first filter media aperture size,

			wherein the primary flow path extends through a first sidewall portion of the filter media assembly across the first filter media;
		a second filter media different from the first filter media, the second filter media extending along a second annular segment about a different circumferential portion of the filter media assembly,
			the second filter media having a lower relative flow resistance corresponding to a larger filter media aperture size than the first filter media;
			a flow path across the second filter media is defined as a secondary flow path,
			wherein the secondary flow path extends through a second sidewall portion of the filter media assembly across the second filter media;
		wherein the first filter media has a higher relative flow resistance corresponding to a smaller aperture size thus providing finer filtration than the second filter media,
		a blocking mechanism, the blocking mechanism being configured to move so as to selectively switch between a closed configuration in which only the primary flow path is utilized and an open configuration in which the secondary flow path is utilized; and
		an actuation assembly configured to be coupled to the blocking mechanism, the actuation assembly being configured to effectuate rotational movement of the blocking mechanism to close against an interior side of the second filter media whenin the closed configuration, the curved panel  rotatable to selectively seal or open the secondary flow path.

2. (Currently Amended) The multi-modal multi-media filtration system of claim 1, wherein
	the actuation assembly includes an actuator located on an interior surface of the base,
rotate 

3. (Original) The multi-modal multi-media filtration system of claim 2, wherein
	the blocking mechanism pivots on a shaft, wherein the actuator provides a rotational force to the shaft.

4.-5. (Canceled)

6. (Currently Amended) The multi-modal multi-media filtration system of claim [[5]] 3, wherein
	the first filter media and the second filter media are affixed to one another at opposing respective segments at a first seam and at a second seam,
	wherein the shaft is located parallel to and about the first seam, and
	wherein the blocking mechanism extends from the shaft to the second seam abutting the second filter media in the closed configuration. 

7. (Currently Amended) The multi-modal multi-media filtration system of claim [[5]] 3, further comprising
	a pair of sealing protrusions,
	wherein a first sealing protrusion provided about the cap, and
	a second sealing protrusion is provided about the base,
	wherein the sealing protrusions are configured to seal against opposing edges of the blocking mechanism in the closed configuration.

8. (Original) The multi-modal multi-media filtration system of claim 6, further comprising
	a sealing strip provided about the second seam of the filter media assembly,
	wherein the blocking mechanism is configured to seal against the sealing strip at a distal edge from the shaft in the closed configuration.

9. (Canceled)

10. (Original) The multi-modal multi-media filtration system of claim 3, wherein
	the actuation assembly includes an actuator configured so as to provide rotation to the shaft. 

11. (Original) The multi-modal multi-media filtration system of claim 10, wherein
	the actuator is a solenoid.

12. (Original) The multi-modal multi-media filtration system of claim 1, wherein
	the actuation assembly is affixed to the base.

13. (Original) The multi-modal multi-media filtration system of claim 1, wherein
	the actuation assembly is provided within the air intake to the vehicle to which the base is configured to be affixed.

14. (Original) The multi-modal multi-media filtration system of claim 3, wherein
	the actuation assembly is provided within the air intake to the vehicle to which the base is configured to be affixed.

15. (Original) The multi-modal multi-media filtration system of claim 14, wherein
	the shaft is provided with a keyed end, and
	wherein the actuation assembly is provided with a corresponding keyed driver configured to receive the keyed end of the shaft upon installation of the base onto the air intake of the vehicle.

16. (Original) The multi-modal multi-media filtration system of claim 15, wherein
	the shaft is provided with a torsional spring configured to bias the blocking mechanism in the closed configuration.

17. (Original) The multi-modal multi-media filtration system of claim 14, wherein

	the alignment features configured to ensure proper radial alignment of the keyed end of the shaft within the keyed driver of the actuation assembly during mounting.

18. (Original) The multi-modal multi-media filtration system of claim 1, further comprising
	a controller, the controller being configured to transmit commands for the actuation assembly to alternate the blocking mechanism between the closed configuration and the open configuration.

19. (Original) The multi-modal multi-media filtration system of claim 18, wherein
	the controller further comprises a user input interface configured to receive user commands with respect to a desired configuration.

20. (Original) The multi-modal multi-media filtration system of claim 18, comprising
	a plurality of sensors configured to detect one or more parameters and transmit data to the controller,
	wherein the controller can process the data and make a determination regarding whether to operate the multi-modal multi-media filtration system in the open configuration, the closed configuration, or in a partially open configuration
	wherein the controller then controls the actuation assembly so as to enter an optimal state of filtration.

21. (Currently Amended) The multi-modal multi-media filtration system of claim [[9]] 1, comprising
	a support structure provided about one of the first filter media or the second filter media.

22. (Currently Amended) The multi-modal multi-media filtration system of claim [[9]] 1, comprising


23. (Currently Amended) The multi-modal multi-media filtration system of claim [[9]] 1, the first filter media and the second filter media each include a plurality of pleats.

24. (Original) The multi-modal multi-media filtration system of claim 1, wherein
	while in the open configuration both the primary flow path and the secondary flow path are open. 

25.-26. (Canceled) 

27. (Withdrawn, Currently Amended) A method of providing and operating a multi-media filtration system according to claim 1, the method 
	providing a controller configured to control the actuation assembly;
	providing a processor operatively connected to the controller;
	providing a plurality of sensors configured to detect one or more parameters and transmit data to the processor,
	wherein the processor is configured to make a determination regarding an optimal state of filtration associated with the open configuration, the closed configuration, or in a partially open configuration and instruct the controller to control the actuation assembly so as to enter the optimal state of filtration.

28. (Withdrawn) The method of providing and operating a multi-media filtration system of claim 27, further comprising:
	providing a controller configured to control the actuation assembly;
	providing a user input interface operatively connected to the controller;
	wherein the user input interface can receive a user input command associated with the open configuration, the closed configuration, or in a partially open configuration and the controller is then configured to control the actuation assembly so as to selected configuration.


	providing a controller configured to control the actuation assembly;
	providing a user input interface operatively connected to the controller;
	wherein the user input interface can receive a user input command associated with the open configuration, the closed configuration, or in a partially open configuration and the controller is then configured to control the actuation assembly so as to selected configuration.

30. (Canceled)

Election/Restrictions
Claims 1-3, 6-8 and 10-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 27-29, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 03/17/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 03/13/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 includes structure which are neither anticipated by, nor obvious over prior art of record.  Claims 2-3, 6-8, 10-24 and 27-29 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773